DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 09/15/2021 has been entered. Claims 1, 11, and 20 have been amended. Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In accordance to the prior arts: 20200074651 teaches at least one waveguide is configured to receive coherent illumination light and direct the coherent illumination light to an object as a first light projection and second light projection. At least one interference pattern is generated by interference between the first light projection and the second light projection. A camera captures interference images of a plurality of phase-shifted interference images and a depth from an object may be determined from the phase-shifted interference images. 20180260624 teaches the object tracking apparatus of the invention includes a lens, a light splitting device, a programmable light source and an image extractor. The lens generates and projects a detection light beam to an object. The light splitting device and the lens are disposed together on the axis. The programmable light source has a plurality of sub-light sources. The plurality of sub-light sources are adapted for respectively projecting a plurality of light beams to a plurality of positions of the light splitting device, and the programmable light . 20210019493 teaches acquisition section acquires eye information regarding an eye of a user. The processor determines a first line-of-sight direction on the basis of the eye information using a first method, determines a second line-of-sight direction on the basis of the eye information using a second method that is different from the first method, calculates reliability information regarding at least one of reliability of the first line-of-sight direction or reliability of the second line-of-sight direction, and determines a line-of-sight direction of the user on the calculated reliability information. 20200192152 teaches the optical system includes an electronic display, an adaptive lens assembly, and an eye tracking device. The electronic display displays a virtual scene for a user of the optical system; the adaptive lens assembly is optically coupled to the electronic display between the electronic display and eyes of the user; and the eye tracking device provides eye tracking information of the eyes of the user. The adaptive lens assembly includes a plurality of adjustable liquid crystal (LC) lenses arranged in an array, and the adjustable LC lenses are activated individually based on the eye tracking.
Prior arts fail to disclose or suggest a head-mounted visual apparatus comprising: 4 4833-5633-8682, v.1Application No.: 16/751,226Docket No.: 31411/04782 an infrared transceiver comprising an infrared light source array and an infrared detector, wherein the infrared light source array comprising a plurality 
Claim 1, prior arts fail to disclose or suggest a control method for a head-mounted visual apparatus, wherein the head-mounted visual apparatus comprises an infrared transceiver, the infrared transceiver comprises an infrared light source array and an infrared detector, the infrared light source array comprises a plurality of sub-light sources, the plurality of sub-light sources are arranged to form multiple rows and multiple columns of the infrared light source array, each of the plurality of sub-light sources is configured to emit coherent infrared light, and the control method comprises steps of: driving each sub-light source to emit coherent infrared light to form an interference enhanced scanning light spot on a face of a user who wears the head-mounted visual apparatus; establishing a two-dimensional rectangular reference coordinate system in a field 
Claim 11, prior arts fail to disclose or suggest a head-mounted visual apparatus comprising: 4 4833-5633-8682, v.1Application No.: 16/751,226Docket No.: 31411/04782 an infrared transceiver comprising an infrared light source array and an infrared detector, wherein the infrared light source array comprising a plurality of sub-light sources, the plurality of sub-light sources are arranged to form multiple rows and multiple columns of the infrared light source array, each of the plurality of sub-light sources is configured to emit coherent infrared light; a memory configured to store a computer program; and a processor configured to execute the computer program to realize a control method for the head-mounted visual apparatus, the control method comprising steps of: driving each sub-light source to emit coherent infrared light to form an interference enhanced scanning light spot on a face of a user who wears the head-mounted visual apparatus; establishing a two-dimensional rectangular reference coordinate system in a field of vision of the infrared detector, wherein the two-dimensional rectangular 
Claim 20, prior arts fail to disclose or suggest a computer-readable storage medium in which a computer program is stored, and when the computer program is executed, a control method for a head-mounted visual apparatus is realized, wherein the head-mounted visual apparatus comprises an infrared transceiver, the infrared transceiver comprises an infrared light 7 4833-5633-8682, v.1Application No.: 16/751,226Docket No.: 31411/04782 source array and an infrared detector, the infrared light source array comprises a plurality of sub-light sources, the plurality of sub-light sources are arranged to form multiple rows and multiple columns of the infrared light source array, each of the plurality of sub-light sources is configured to emit coherent infrared light, and the control method comprises steps of: driving each sub-light source to emit coherent infrared light to form an interference enhanced scanning light spot on a face of a user who wears the head-mounted visual apparatus; establishing a two-dimensional rectangular reference coordinate system in a field of vision of the infrared detector, wherein the two-dimensional rectangular reference coordinate system comprises a first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        09/25/2021